FIRST OPTION EXCLUSIVE ACQUIRING AGREEMENT This First Option Exclusive Acquiring Agreement (the “Agreement”) is executed by the following parties on 10thof April, 2009, in the People’s Republic of China. Party A: Sichuan Xinlong Tellurium Industry & Technique Co., Ltd. (“Xinlong”). Party B: Sichuan Xinju Mineral Resources Development Co., Ltd. (the “Company”). Party C: all those natural persons listed on Appendix A hereto (each individually a “Shareholder” and collectively, the “Shareholders”). WHERAS, Xinlong is a wholly-owned limited liability company controlled by a foreign-owned enterprise registered in the territory of the People’s Republic of China; WHEREAS, the Company is a company incorporated in China, which possesses the exploration rights to that certain land of 6.29 square kilometers in the Dashuigou area and the mining rights of that certain tellurium and bismuth mine of 0.0568 square kilometers in Shimian Majiagou (such exploration rights and mining rights of the Company, collectively the “Mining Business”); WHEREAS, the Shareholders hold in excess of fifty percent (50%) of the total issued equity of the Company; and WHEREAS, Xinlong is desirous of acquiring ownership of the Mining Business at such time as is permissible in accordance with applicable laws. NOW THEREFORE, in light of the principles of equity and mutual benefit, after negotiations, the parties have agreed as follows: 1.Exclusivity. The Company and each of the Shareholders agree that they will not enter into any agreement or letter of intent with any third party regarding the purchase, sale or transfer of the Mining Business, or any part thereof, or interest therein, for a period being the longer of (i) twenty (20) years and (ii) until such time as there is no economic value in the Mining Business (the “Exclusivity Period”), in each case from the date of this Agreement. 2.First Option; Acquisition of Mining Business.In furtherance of Section 1 hereof, the Company and each of the Shareholders agree that during the Exclusivity Period Xinlong shall have a right of first offer to acquire the Mining Business from the Company (or from any spin-off entity that may come into being pursuant to
